Citation Nr: 1519006	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial increased rating in excess of 10 percent for right hip extension.

2.  Entitlement to an initial compensable rating for right hip flexion.

3.  Entitlement to an initial rating in excess of 10 percent for impairment of the right thigh due to a right hip injury.

4.  Entitlement to service connection for a sleeping disability to include secondary to a right hip disability.

5.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2005 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a August 2012 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for an increased rating for his hip disabilities, and his appeals for service connection for his hypertension and sleeping disability.

The Veteran has not been scheduled for a VA examination to address his complaints of a chronic sleep disorder due, in part, to his right hip disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The above elements are met.  In August 2012, a letter from a private medical facility was submitted to VA.  This evidence included a diagnosis of insomnia, and the Veteran's statement that he has had difficulty sleeping ever since he was in the military.  The Veteran also attached a statement to his August 2013 substantive appeal detailing that the symptoms of his sleep disability in service and how now his right hip disability exacerbates his sleep disability.  The Veteran should be afforded a VA examination to determine if the Veteran's complaints regarding a sleep disability is related to his hip disability, and to determine or to some other cause.  

The Veteran has also not been scheduled for a VA examination to address his complaints of hypertension.  In an October 2011 letter from the Veteran, he writes that his high blood pressure began in service while he was dealing with the stress of the military environment.  A VA treatment note from August 2009 is the earliest report of the Veteran's diagnosis of hypertension in the claims file.  A VA examination is necessary to determine if the Veteran's hypertension is related to his active service.  

Regarding the Veteran's appeals for an initial increased ratings for his hip disability to include extension, abduction, and flexion, the VA examination provided to the Veteran was, in part, inadequate because while it stated that the Veteran's hip disability caused him pain it did not provided measurements for where this pain began.  The Court has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2014).

Regarding the Veteran's service treatment records (STRs), the Veteran wrote in his July 2011 application for disability benefits that he was deployed in Israel in 2009 and that he left service in August 2011.  The only DD-214 contained in the claims file indicates the Veteran served from August 2005 to March 2006 and was transferred to a different battalion.  The STRs contained in the claims file are from March 2006 to April 2011, and there is evidence that the AOJ attempted to procure STRs in September 2011 and June 2012, but there is no evidence that any records were obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.  The AOJ should also ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file.

In particular, the AOJ should obtain the Veteran's STRs for his period of service from August 2005 to March 2006 and confirm any period of active service from March 2006 to August 2011, the date in which the Veteran said he separated from service.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his sleep disorder, hypertension, and hip disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.   Regardless of the Veteran's response the AOJ should obtain all VA treatment records from September 2011 to present from the Birmingham VA Medical Center (VAMC) and any affiliated outpatient centers.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

3.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify any sleep disorders, to include insomnia and its etiology, and determine the etiology of the Veteran's hypertension.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(a) After considering the pertinent information in the record in its entirety, the VA examiner should identify any sleep disorders, to include insomnia.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any sleep disorder identified, to include insomnia, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his service connected hip disabilities.
 
(b) After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's hypertension was incurred or aggravated by his active duty.

(c)  Schedule the Veteran for a new VA examination assessing the current nature and severity of his service-connected hip disabilities (flexion, extension, and abduction).  

The examiner must address ranges of motion, reported episodes of exacerbation or flares of increased severity of disability, and functional limitations associated with the disorder including as associated with DeLuca factors of functional loss due to pain on undertaking motion, fatigue, weakness, and/or incoordination.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

